 



EXECUTION VERSION

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated this 3rd day of January, 2018
(the “Effective Date”), by and among Amedica Corporation, a Delaware corporation
(the “Company”), and Anson Investments Master Fund LP (the “Holder”).

 

WHEREAS, the Holder entered into that certain Assignment Agreement, dated as of
even date herewith (the “Assignment Agreement”), by and among, the Company, US
Spine, Inc., a wholly-owned subsidiary and guarantor of the Company, MEF I,
L.P., Hercules Capital, Inc. (fka, Hercules Technology Growth Capital, Inc.), a
Maryland corporation (“Hercules Technology Growth”), and Hercules Technology
III, L.P., a Delaware limited partnership (“Hercules Technology III”; and
together with Hercules Technology Growth, “Hercules”);

 

WHEREAS, pursuant to the Assignment Agreement, Hercules assigned all of its
rights, title, and interests contained in that certain Loan and Security
Agreement, dated June 30, 2014, as amended (the “Loan Agreement”), by and among
the Company, the subsidiaries and guarantor of the Company, and Hercules, to
Holder, along with all rights, title, and interests contained in the ancillary
transaction documents;

 

WHEREAS, pursuant to the Assignment Agreement, Holder is now deemed the lender
of the One Million One Hundred Thirty-Two Thousand Three Hundred Eleven and
40/100 Dollars ($1,132,311.40) outstanding under the Loan Agreement (the
“Loan”);

 

WHEREAS, the Loan is evidenced by that certain Secured Term Promissory Note (the
“Note”);

 

WHEREAS, pursuant to the Assignment Agreement the Holder beneficially owns and
holds a portion of the Note, as set forth on Exhibit A hereto (the
“Securities”);

 

WHEREAS, the Holder desires to exchange the Securities for one of the Company’s
Senior Secured Convertible Promissory Notes (the “Exchange Securities”) as set
forth on Exhibit B, and the Company desires to issue the Exchange Securities in
exchange for the Securities, all on the terms and conditions set forth in this
Agreement; and

 

WHEREAS, the reliance upon the representations made by the Holder and the
Company in this Agreement, the transactions contemplated by this Agreement are
such that the offer and exchange of securities by the Company under this
Agreement will be exempt from registration under applicable United States
securities laws as a result of this exchange offer being undertaken pursuant to
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Holder hereby agree as follows:

 

Section 1. Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement: (a) capitalized terms that are
not otherwise defined herein have the meanings given to such terms in the Note
(as defined herein), and (b) the following terms have the meanings set forth
below:

 

   

 

 



“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Conversion Price” shall have the meaning ascribed to such term in the Exchange
Securities.

 

“Conversion Shares” shall have the meaning ascribed to such term in the Exchange
Securities. For the avoidance of doubt, such Conversion Shares includes all
shares of Common Stock issued and issuable pursuant to the terms of the Note,
including without limitation, shares of Common Stock issued and issuable in lieu
of the cash payment of interest, if any, on the Note in accordance with the
terms of the Note, in each case without respect to any limitation or restriction
on the conversion of the Note.

 

“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.2.

 

“Material Permits” shall have the meaning ascribed to such term in Section 3.13.

 

 2 

 

 



“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange, (or any successors to any of the
foregoing).

 

“Transaction Documents” means this Agreement, the Exchange Securities, that
certain Assignment Agreement, dated January 3, 2018, by and among the Company,
the subsidiaries and guarantor of the Company, the Holder, and Hercules Capital,
Inc. (fka, Hercules Technology Growth Capital, Inc.), a Maryland corporation,
and those certain UCC-3 Financing Statement Amendments.

 

Section 2. Exchange. Subject to and upon the terms and conditions set forth in
this Agreement, Holder agrees to surrender to the Company the Securities (other
than any Securities or portions thereof which have previously been paid or
repaid in cash pursuant to their terms) and, in exchange therefore, the Company
shall issue to the Holder the Exchange Securities (each, an “Exchange”).

 

2.1 Closing. On the date hereof (the “Closing Date”), the Company will issue and
deliver (or cause to be issued and delivered) the Exchange Securities to the
Holder, or in the name of a custodian or nominee of the Holder, or as otherwise
requested by the Holder in writing, and the Holder will surrender to the Company
an equal amount of the Securities.

 

2.2 Section 3(a)(9). Assuming the accuracy of the representations and warranties
of each of the Company and the Holder set forth in Sections 3 and 4 of this
Agreement, the parties acknowledge and agree that the purpose of such
representations and warranties is, among other things, to ensure that the
Exchange qualifies as an exchange of securities under Section 3(a)(9) of the
Securities Act.

 

 3 

 

 



2.3 Legal Opinion. At the Closing the Company shall have a legal opinion of its
counsel, substantially in the form of Exhibit C attached hereto. Such opinion
shall opine on the availability of an exemption from registration under the
Securities Act as it relates to the Exchange, the tacking of the holding period
of the Exchange Securities to the original issuance date of the Securities under
Rule 144 and other matters reasonably requested by the Holder. The Company shall
be responsible for all costs and expenses related to the issuance of the legal
opinion described in this Section 2.3.

 

2.4 Non-Shell Representation Letter. At the Closing, the Company shall provide
in substantially in the form of Exhibit D attached hereto, a non-shell
representation letter. Such letter shall represent that the Company is not and
has not been an entity that fits within the definition of a “shell company”
under Section 12b-2 of the Exchange Act and Rule 144.

 

2.5 Irrevocable Transfer Agent Instruction Letter. At the Closing, the Company
shall provide an irrevocable transfer agent instruction letter, in substantially
the form of Exhibit E attached hereto.

 

Section 3. Representations and Warranties of the Company. Except as set forth in
the disclosure schedules (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation or
otherwise made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules, the Company, represents and
warrants to the Holder that:

 

3.1 Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1. The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each any subsidiary of the Company as
set forth on Schedule 3.1 and shall, where applicable, also include any direct
or indirect subsidiary of the Company formed or acquired after the date hereof
(a “Subsidiary”) free and clear of any liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. If the Company has no subsidiaries, all
other references to the Subsidiaries or any of them in the Transaction Documents
(as defined in the Note) shall be disregarded.

 

3.2 Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document; (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole; or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

 4 

 

 



3.3 Authorization; Enforcement. The Company has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement and each of the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally; (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies; and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

3.4 No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other transaction documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents; (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien (except liens in favor of the Holder) upon any of the
properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected; or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

 5 

 

 



3.5 Filings, Consents and Approvals. Except as set forth on Schedule 3.5, the
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filings required by Section 21, and
(ii) the filing of Form D (if applicable) and Form 8-K with the Commission and
such filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).

 

3.6 Issuance of the Securities. The Securities are duly authorized, validly
issued, fully paid and nonassessable, free and clear of all liens imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents. The Exchange Securities are duly authorized and, when issued and paid
for in accordance with the applicable Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.

 

3.7 Capitalization. The capitalization of the Company is as set forth on
Schedule 3.7, which Schedule 3.7 shall also include the number of shares of
Common Stock owned beneficially, and of record, by Affiliates of the Company as
of the date hereof. Except as set forth on Schedule 3.7, the Company has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, the issuance of shares of Common Stock
to employees pursuant to the Company’s employee stock purchase plans and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. Except as set forth on Schedule 3.7, other than with regards to an
Exempt Issuance (as defined in the Note), no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities and securities
issued to employees, officers or directors, or former employees, officers or
directors and other service providers or former service providers of the Company
pursuant to the Equity Incentive Plan or otherwise, except as set forth on
Schedule 3.7, there are no outstanding options, warrants, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents. Except as set forth on Schedule 3.7,
the issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the Holder)
and will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Securities. Other than as set forth on Schedule 3.7, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

 

 6 

 

 



3.8 SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has never been an issuer subject to Rule 144(i) under
the Securities Act. The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

 

3.9 Material Changes; Undisclosed Events, Liabilities or Developments. Since the
filing of the Company’s Form 10-Q for the period ended September 30, 2017,
except as set forth on Schedule 3.9: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect; (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission;
(iii) the Company has not altered its method of accounting; (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock; and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to any
stock option plan or as set forth in the SEC Reports. Except for the issuance of
the Securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.

 

 7 

 

 



3.10 Litigation. Except as set forth on Schedule 3.10, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect, and neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company that is likely to lead to action that can reasonably be expected to
result in a Material Adverse Effect. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

3.11 Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

 8 

 

 



3.12 Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived); (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority; or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

3.13 Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

3.14 Title to Assets. Except as set forth on Schedule 3.14, the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all liens, except for (i) liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and (ii) liens for the payment of federal, state or other taxes,
for which appropriate reserves have been made therefor in accordance with GAAP
and, the payment of which is neither delinquent nor subject to penalties. Any
real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.

 

3.15 Intellectual Property. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports, all as necessary or required for use in connection with
their respective businesses as presently conducted and which the failure to so
have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). None of, and neither the Company nor any Subsidiary has
received a notice (written or otherwise) that any of, the Intellectual Property
Rights has expired, terminated or been abandoned, or is expected to expire or
terminate or be abandoned, within two (2) years from the date of this Agreement.
Neither the Company nor any Subsidiary has received, since the date of the
latest audited financial statements included within the SEC Reports, a written
notice of a claim or otherwise has any knowledge that the Intellectual Property
Rights violate or infringe upon the rights of any Person, except as could not
have or reasonably be expected to not have a Material Adverse Effect. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 9 

 

 



3.16 Transactions with Affiliates and Employees. Except for any Exempt
Issuances, none of the officers or directors of the Company or any Subsidiary
and, to the knowledge of the Company, none of the employees of the Company or
any Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered; (ii) reimbursement for expenses incurred on behalf of the
Company; and (iii) other employee benefits, including stock option or stock
award agreements under the Equity Incentive Plan.

 

3.17 Sarbanes-Oxley; Internal Accounting Controls. Except as set forth on
Schedule 3.17, the Company and the Subsidiaries are in compliance with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the Commission thereunder that are effective as of the date
hereof and as of the Closing Date. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that: (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company and the Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company that have materially affected, or
is reasonably likely to materially affect, the internal control over financial
reporting of the Company and its Subsidiaries.

 

 10 

 

 



3.18 Certain Fees. Other than as set forth on Schedule 3.18, no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
Subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Holder shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this Section 3.18 that may be
due in connection with the transactions contemplated by the Transaction
Documents.

 

3.19 Private Placement. Assuming the accuracy of the Holder’s representations
and warranties set forth in Section 4, no registration under the Securities Act
is required for the offer and sale of the Securities by the Company to the
Holder as contemplated hereby. The issuance and sale of the Securities hereunder
does not contravene the rules and regulations of the Trading Market.

 

3.20 Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

3.21 Registration Rights. Except as set forth on Schedule 3.21, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company or any Subsidiaries.

 

3.22 Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the twelve
(12) months preceding the date hereof, received notice from any Trading Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

 

 11 

 

 



3.23 Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Holder as a result of the Holder and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Holder’s ownership of the Securities.

 

3.24 Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Holder or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Holder will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Holder regarding
the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that no Holder makes
or has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3 hereof.

 

3.25 No Integrated Offering. Assuming the accuracy of the Holder’s
representations and warranties set forth in this Section 4, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

 12 

 

 



3.26 No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Holder and certain other “accredited investors”
within the meaning of Rule 501 under the Securities Act.

 

3.27 Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity; (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds;
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law; or (iv) violated in any material respect
any provision of FCPA.

 

3.28 Accountants. The Company’s accounting firm is set forth on Schedule 3.28 of
the Disclosure Schedules. To the knowledge and belief of the Company, such
accounting firm is a registered public accounting firm as required by the
Exchange Act.

 

3.29 No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company.

 

3.30 Acknowledgment Regarding Holder’s Purchase of Securities. The Company
acknowledges and agrees that the Holder is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that no
Holder is acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by any Holder or any of their
respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Holder’s purchase of the Securities. The Company further represents to the
Holder that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

3.31 Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent (if applicable) in connection
with the placement of the Securities.

 

 13 

 

 



3.32 Stock Option Plans. Each stock option granted by the Company was granted
(i) in accordance with the terms of the applicable stock option plan of the
Company and (ii) with an exercise price at least equal to the fair market value
of the Common Stock on the date such stock option would be considered granted
under GAAP and applicable law. No stock option granted under the Company’s stock
option plan has been backdated. The Company has not knowingly granted, and there
is no and has been no policy or practice of the Company to knowingly grant,
stock options prior to, or otherwise knowingly coordinate the grant of stock
options with, the release or other public announcement of material information
regarding the Company or its Subsidiaries or their financial results or
prospects.

 

3.33 Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

3.34 U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon a Holder’s request.

 

3.35 Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the “BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve. Neither the Company nor any
of its Subsidiaries or Affiliates exercises a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.

 

3.36 Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

 14 

 

 



3.37 Seniority. No Indebtedness or other claim against the Company is senior to
the Loan Agreement in right of payment, whether with respect to interest or upon
liquidation or dissolution, or otherwise, other than indebtedness secured by
purchase money security interests (which is senior only as to underlying assets
covered thereby) and capital lease obligations (which is senior only as to the
property covered thereby).

 

3.38 Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

3.39 Promotional Stock Activities. Neither the Company, its officers, or any
affiliates or agents of the Company have engaged in any stock promotional
activity that could give rise to a complaint or inquiry by the Securities and
Exchange Commission alleging (i) a violation of the anti-fraud provisions of the
federal securities laws, (ii) violations of the anti-touting provisions, (iii)
improper “gun-jumping; or (iv) promotion without proper disclosure of
compensation.

 

3.40 Withdrawal or Payments of Cash. Neither the Company, its officers, or any
affiliates or agents of the Company have withdrawn or paid cash to any Person in
an aggregate amount that exceeds Five Thousand Dollars ($5,000), except in
connection with payments made in the ordinary course of business, such as the
payment of employees’ salaries, payment of fees to members of the Board of
Directors, and interest payments made to the Company’s Chief Executive Officer
with respect to a loan that he made to the Company.

 

Section 4. Representations and Warranties of the Holder. The Holder represents
and warrants to the Company that:

 

4.1 Ownership of the Securities. The Holder is the legal and beneficial owner of
its pro-rata portion of the Securities. The Holder paid for the Securities, and
has continuously held the Securities since its issuance or purchase. The Holder,
individually or through an affiliate, owns the Securities outright and free and
clear of any options, contracts, agreements, liens, security interests, or other
encumbrances.

 

4.2 No Public Sale or Distribution. The Holder is acquiring its pro-rata portion
of the Exchange Securities in the ordinary course of business for its own
account and not with a view toward, or for resale in connection with, the public
sale or distribution thereof; provided, however, that by making the
representations herein, the Holder does not agree to hold any of the Exchange
Securities for any minimum or other specific term and reserves the right to
dispose of the Exchange Securities at any time in accordance with an exemption
from the registration requirements of the Securities Act and applicable state
securities laws. The Holder does not presently have any agreement or
understanding, directly or indirectly, with any person to distribute, or
transfer any interest or grant participation rights in, the Securities or the
Exchange Securities.

 

 15 

 

 



4.3 Accredited Investor and Affiliate Status. At the time the Holder was offered
the Exchange Securities, it was, as of the date hereof, it is, and as of the
date it converts the Exchange Securities, it will be, an “accredited investor”
as that term is defined in Rule 501 of Regulation D under the Securities Act.
The Holder is not, and has not been, for a period of at least three (3) months
prior to the date of this Agreement (a) an officer or director of the Company,
(b) an “affiliate” of the Company (as defined in Rule 144) (an “Affiliate”) or
(c) a “beneficial owner” of more than 10% of the common stock (as defined for
purposes of Rule 13d-3 of the Exchange Act).

 

4.4 Reliance on Exemptions. The Holder understands that the Exchange is being
made in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying
in part upon the truth and accuracy of, and the Holder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Holder set forth herein in order to determine the availability of such
exemptions and the eligibility of the Holder to complete the Exchange and to
acquire its pro-rata portion of the Exchange Securities.

 

4.5 Information. The Holder has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the Exchange which have been requested by the Holder. The Holder has been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Holder or its
representatives shall modify, amend or affect the Holder’s right to rely on the
Company’s representations and warranties contained herein. The Holder
acknowledges that all of the documents filed by the Company with the SEC under
Sections 13(a), 14(a) or 15(d) of the Exchange Act that have been posted on the
SEC’s EDGAR site are available to the Holder, and the Holder has not relied on
any statement of the Company not contained in such documents in connection with
the Holder’s decision to enter into this Agreement and the Exchange.

 

4.6 Risk. The Holder understands that its investment in the Exchange Securities
involves a high degree of risk. The Holder is able to bear the risk of an
investment in the Exchange Securities including, without limitation, the risk of
total loss of its investment. The Holder has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to the Exchange.

 

4.7 No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement in connection with the Exchange or the
fairness or suitability of the investment in the Exchange Securities nor have
such authorities passed upon or endorsed the merits of the Exchange Securities.

 

 16 

 

 



4.8 Organization; Authorization. The Holder is duly organized, validly existing
and in good standing under the laws of its state of formation and has the
requisite organizational power and authority to enter into and perform its
obligations under this Agreement.

 

4.9 Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Holder and shall constitute the legal,
valid and binding obligations of the Holder enforceable against the Holder in
accordance with its terms. The execution, delivery and performance of this
Agreement by the Holder and the consummation by the Holder of the transactions
contemplated hereby (including, without limitation, the irrevocable surrender of
the Securities) will not result in a violation of the organizational documents
of the Holder.

 

4.10 Prior Investment Experience. The Holder acknowledges that it has prior
investment experience, including investment in securities of the type being
exchanged, including the Securities or the Exchange Securities, and has read all
of the documents furnished or made available by the Company to it and is able to
evaluate the merits and risks of such an investment on its behalf, and that it
recognizes the highly speculative nature of this investment.

 

4.11 Tax Consequences. The Holder acknowledges that the Company has made no
representation regarding the potential or actual tax consequences for the Holder
which will result from entering into the Agreement and from consummation of the
Exchange. The Holder acknowledges that it bears complete responsibility for
obtaining adequate tax advice regarding the Agreement and the Exchange.

 

4.12 No Registration, Review or Approval. The Holder acknowledges, understands
and agrees that its pro-rata portion of the Exchange Securities are being
exchanged hereunder pursuant to an exchange offer exemption under Section
3(a)(9) of the Securities Act.

 

Section 5. Conditions Precedent to Obligations of the Company. The obligation of
the Company to consummate the transactions contemplated by this Agreement is
subject to the satisfaction on the Closing Date of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Holder with prior written notice thereof:

 

5.1 Delivery. The Holder shall have delivered to the Company the Securities.

 

5.2 No Prohibition. No order of any court, arbitrator, or governmental or
regulatory authority shall be in effect which purports to enjoin or restrain any
of the transactions contemplated by this Agreement.

 

5.3 Representations. The accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Holder contained
herein (unless as of a specific date therein).

 

 17 

 

 



Section 6. Conditions Precedent to Obligations of the Holder. The obligation of
the Holder to consummate the transactions contemplated by this Agreement is
subject to the satisfaction on the Closing Date of each of the following
conditions, provided that these conditions are for the Holder’s sole benefit and
may be waived by the applicable Holder at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

6.1 No order of any court, arbitrator, or governmental or regulatory authority
shall be in effect which purports to enjoin or restrain any of the transactions
contemplated by this Agreement;

 

6.2 The accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);

 

6.3 All obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

6.4 There is no event of default then existing on the Securities on such date;
and

 

6.5 From the date hereof to the relevant Closing Date, trading in the Company’s
common stock shall not have been suspended by the SEC or any trading market and,
at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any trading market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Holder makes it impracticable or inadvisable to
purchase the Exchange Securities at the closing.

 

6.6 The Company consents to the filing of a UCC-3 Financing Statement Amendment
in the appropriate jurisdictions to evidence and perfect Holder’s security
interests in the Collateral (as defined in the Loan Agreement).

 

Section 7. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be construed under the laws of the state of New York, without regard to
principles of conflicts of law or choice of law that would permit or require the
application of the laws of another jurisdiction. The Company and the Holder each
hereby agrees that all actions or proceedings arising directly or indirectly
from or in connection with this Agreement shall be litigated only in the Supreme
Court of the State of New York or the United States District Court for the
Southern District of New York located in New York County, New York. The Company
and the Holder each consents to the exclusive jurisdiction and venue of the
foregoing courts and consents that any process or notice of motion or other
application to either of said courts or a judge thereof may be served inside or
outside the State of New York or the Southern District of New York by generally
recognized overnight courier or certified or registered mail, return receipt
requested, directed to such party at its or his address set forth below (and
service so made shall be deemed “personal service”) or by personal service or in
such other manner as may be permissible under the rules of said courts. THE
COMPANY AND THE HOLDER EACH HEREBY WAIVE ANY RIGHT TO A JURY TRIAL IN CONNECTION
WITH ANY LITIGATION PURSUANT TO THIS AGREEMENT.

 

 18 

 

 



Section 8. Indemnification of Holder. Subject to the provisions of this Section
8, the Company shall indemnify and hold the Holder and its directors, officers,
managers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Holder (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, managers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Holder Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Holder Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by any Company in this Agreement or in
the other document related to this exchange or (b) any action instituted against
Holder Parties in any capacity, or any of them or their respective Affiliates,
by any stockholder of the Company who is not an Affiliate of such Holder Party,
with respect to any of the transactions contemplated by this exchange (unless
such action is based upon a breach of such Holder Party’s representations,
warranties or covenants under the exchange or any agreements or understandings
such Holder Party may have with any such stockholder or any violations by such
Holder Party of state or federal securities laws or any conduct by such Holder
Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Holder Party in respect
of which indemnity may be sought pursuant to this Agreement, such Holder Party
shall promptly notify the Company in writing, and the Company shall have the
right to assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Holder Party. Any Holder Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Holder
Party except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Holder Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Holder Party under this Agreement (y) for
any settlement by a Holder Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Holder Party’s breach of its representations, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Holder Party may have with any such stockholder or any violations by such
Holder Party of state or federal securities laws or any conduct by such Holder
Party which constitutes fraud, gross negligence, willful misconduct or
malfeasance. The indemnification required by this Section 8 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or are incurred; however, each Holder
Party who receives such interim payment agrees to reimburse the Company for any
such payment made by the Company to such Holder Party if it is finally
determined in such action or proceeding that such Holder Party is not entitled
to indemnification pursuant to this Section 8. The indemnity agreements
contained herein shall be in addition to any cause of action or similar right of
any Holder Party against any Company or others and any liabilities the Company
may be subject to pursuant to law.

 

 19 

 

 



Section 9. Fees and Expenses. Except as expressly set forth below, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company acknowledges and agrees that it was obligated to previously pay to
Holder’s legal counsel a cash deposit of Fifteen Thousand Dollars ($15,000) for
its initial legal fees and initial out of pocket due diligence costs.
Notwithstanding the foregoing, the Company shall pay: (i) the Holder’s legal
counsel for all of its legal fees and all of its out of pocket due diligence
costs on the Closing Date; (ii) all transfer agent fees (including, without
limitation, any fees required for same-day processing of any instruction letter
delivered by the Company and any conversion or exercise notice delivered by the
Holder), stamp taxes and other taxes and duties levied in connection with the
delivery of any Exchange Securities to the Holder; and (iii) the costs and
expenses of the issuance of any and all legal opinions with respect to the
conversion and sale by the Holder of the Exchange Securities.

 

Section 10. Certain Transactions. The Holder covenants that neither it, nor any
affiliate acting on its behalf or pursuant to any understanding with it will
execute any “short sales” as defined in Rule 200 of Regulation SHO under the
Exchange Act of any of the Company’s securities during the period commencing
with the execution of this Agreement and ending on the later of (i) the Maturity
Date (as defined in the Exchange Securities) or (ii) the date that the Exchange
Securities are no longer outstanding (provided that this provision shall not
prohibit any sales made where a corresponding Notice of Conversion (as defined
in the Exchange Securities) is tendered to the Company and the shares received
upon such conversion or exercise are used to close out such sale).

 

Section 11. Certificates. Certificates evidencing the shares of the Company’s
common stock underlying the Exchange Securities (the “Underlying Shares”) shall
not contain any legend: (i) while a registration statement covering the resale
of such security is effective under the Securities Act; (ii) following any sale
of such Underlying Shares pursuant to Rule 144; or (iii) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after any of the events described in (i)-(iii) in the
preceding sentence if required by the Company’s transfer agent to effect the
removal of the legend hereunder (with a copy to the Holder and its broker). If
all or any portion of an Exchange Security is converted at a time when there is
an effective registration statement to cover the resale of the Underlying
Shares, or if such Underlying Shares may be sold under Rule 144 or if such
legend is not otherwise required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the Commission) then such Underlying Shares shall be issued free of all
legends. The Company agrees that following the Effective Date or at such time as
such legend is no longer required under this Section 11, it will, no later than
two (2) Trading Days following the delivery by the Holder to the Company or the
Company’s transfer agent of a certificate representing Underlying Shares, as
applicable, issued with a restrictive legend, deliver or cause to be delivered
to the Holder a certificate representing such shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Company’s transfer agent that enlarge the
restrictions on transfer set forth in this Section 11. Certificates for
Underlying Shares subject to legend removal hereunder shall be transmitted by
the Company’s transfer agent to the applicable Holder by crediting the account
of the Holder’s prime broker with the Depository Trust Company System as
directed by the Holder.

 

 20 

 

 



Section 12. Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

Section 13. Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

Section 14. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

Section 15. Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Holder, the Company, its affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Holder make any representation, warranty, covenant or
undertaking with respect to such matters; provided, however, that all
representations and warranties contained in the Loan Agreement, shall be
incorporated herein. No provision of this Agreement may be amended other than by
an instrument in writing signed by each of the Company and the Holder. No
provision hereof may be waived other than by an instrument in writing signed by
the party against whom enforcement is sought.

 

Section 16. Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally; or (b) one calendar day (excluding Saturdays, Sundays, and
national banking holidays) after deposit with an overnight courier service, in
each case properly addressed to the party to receive the same.

 

 21 

 

 



The addresses for such communications shall be:

 

If to the Company:

 

Amedica Corporation

1885 West 2100 South

Salt Lake City, UT 84119

Attn: VP Operations and General Manager



If to the Holder:

 

Anson Investments Master Fund LP

155 University Avenue, Suite 207

Toronto, ON Canada

M5H 3B7

Attn: Amin Nathoo

 

With a copy (which shall not constitute notice) to:

 

Robinson Brog Leinwand Greene Genovese & Gluck P.C.
875 Third Avenue, 9th Floor
New York, NY 10022
Attn: David E. Danovitch, Esq.

 

or to such other address and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change.

 

Section 17. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Exchange Securities. The Holder may assign some
or all of their rights hereunder without the consent of any of the Company, in
which event such assignee shall be deemed to be the Holder hereunder with
respect to such assigned rights.

 

Section 18. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

Section 19. Survival of Representations. The representations and warranties of
the Company and the Holder contained in Sections 3 and 4, respectively, will
survive the closing of the transactions contemplated by this Agreement.

 

 22 

 

 



Section 20. Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 21. Securities Laws Disclosure; Publicity. The Company shall (a) by 9:00
a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission within the time
required by the Exchange Act. From and after the issuance of such press release,
the Company represents to the Holder that it shall have publicly disclosed all
material, non-public information delivered to any of the Holder by the Company
or any of its Subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents. In addition, effective upon the issuance of such press
release, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
agents, employees or Affiliates on the one hand, and the Holder or any of its
Affiliates on the other hand, shall terminate. Notwithstanding the foregoing,
the Company shall not publicly disclose the name of the Holder, or include the
name of the Holder in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of the Holder, except (a) as
required by federal securities law in connection with the filing of final
Transaction Documents with the Commission and (b) to the extent such disclosure
is required by law or Trading Market regulations, in which case the Company
shall provide the Holder with prior notice of such disclosure permitted under
this clause (b).

 

Section 22. Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
which shall be disclosed pursuant to Section 21, the Company covenants and
agrees that neither it, nor any other Person acting on its behalf has provided
nor will provide the Holder or its agents or counsel with any information that
constitutes, or the Company reasonably believes constitutes, material non-public
information, unless prior thereto the Holder shall have consented to the receipt
of such information and agreed with the Company to keep such information
confidential. The Company understands and confirms that the Holder shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company. To the extent that the Company delivers any material, non-public
information to the Holder without the Holder’s consent, the Company hereby
covenants and agrees that the Holder shall not have any duty of confidentiality
to the Company, any of its Subsidiaries, or any of their respective officers,
directors, agents, employees or Affiliates, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Holder shall remain subject to applicable law. To
the extent that any notice provided pursuant to any Transaction Document
constitutes, or contains, material, non-public information regarding the Company
or any Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. The Company understands and
confirms that the Holder shall be relying on the foregoing covenant in effecting
transactions in securities of the Company.

 

[Signature Page Follows]

 

 23 

 

 



IN WITNESS WHEREOF, the parties have executed this Exchange Agreement as of the
date first written above.

 

Amedica Corporation        



By:     Name:     Title:    



      Anson Investments Master Fund LP  



      By:     Name:     Title:    

 

 24 

 

 



SCHEDULE 3.1

List of Subsidiaries

 

Name of Entity  Jurisdiction of Incorporation  Ownership US Spine, Inc. 
Delaware  100% Amedica Corporation

 

 25 

 

 



SCHEDULE 3.5

Filings, Consents and Approvals

 

Nasdaq Listing Of Additional Shares Notification Form

 

 26 

 

 



SCHEDULE 3.7

Capitalization

 

   Number of
Common Stock
or Equivalents         Common Stock Outstanding   3,022,073         Common Stock
Warrants Outstanding   1,537,688  Unit Option (Dawson James)   3,178  Options
Outstanding   11,446  Total Derivative Securities Outstanding   1,552,312    
    Total Shares Outstanding & Derivative Securities   4,574,385         Common
Shares Owned and Beneficially Owned by Affiliates   61,985         Common Shares
Authorized   250,000,000 

 

 27 

 

 



SCHEDULE 3.8

SEC Reports; Financial Statements

 

The Company filed a Current Report on Form 8-K with the SEC on December 11,
2017, wherein the Company disclosed under Item 4.02 that the Company will
restate the audited consolidated financial statements contained in its annual
report on Form 10-K for the year ended December 31, 2016, as well as the
unaudited condensed consolidated financial statements contained in its Quarterly
Reports on Form 10-Q for the quarters ended September 30, 2016, March 31, 2017,
June 30, 2017, and September 30, 2017, and that the consolidated financial
statements contained in these reports should no longer be relied upon. In this
regards, on December 27, 2017, the Company filed Amendment No. 2 to its Annual
Report on Form 10-K/A for the fiscal year ended December 31, 2016, and also
filed Amendment No. 2 to its Quarterly Report on Form 10-Q/A for the quarterly
period ended September 30, 2016. Additionally, on December 29, 2017, the Company
filed amendments to its previously filed Quarterly Reports on Form 10-Q/A for
the quarterly periods ended, March 31, 2017, June 30, 2017 and September 30,
2017.

 

 28 

 

 



SCHEDULE 3.9

Material Changes; Undisclosed Events, Liabilities or Developments

 

The Company filed a Current Report on Form 8-K filed with the SEC on December
11, 2017, wherein the Company disclosed under Item 4.02 that the Company will
restate the audited consolidated financial statements contained in its annual
report on Form 10-K for the year ended December 31, 2016, as well as the
unaudited condensed consolidated financial statements contained in its Quarterly
Reports on Form 10-Q for the quarters ended September 30, 2016, March 31, 2017,
June 30, 2017, and September 30, 2017, and that the consolidated financial
statements contained in these reports should no longer be relied upon.

 

On January 2, 2018, the Company received notice from the Nasdaq Stock Market
that because the Company has not yet held an annual meeting of shareholders
within twelve months of the end of the Company’s fiscal year end, it no longer
complies with its Listing Rules (the “Rules”) for continued listing. The Company
has 45 calendar days to submit a plan to regain compliance and if Nasdaq accepts
the plan, Nasdaq can grant an exception of up to 180 calendar days from the
fiscal year end, or until June 29, 2018, to regain compliance.

 

 29 

 

 



SCHEDULE 3.10

Litigation

 

None.

 



 30 

 

 





SCHEDULE 3.14

Title to Assets

 

Hercules Technology Loan and Security Agreement

 

North Stadium Investments Security Agreement

 

Stratasys filed on 4/7/16 - Lease for a 3D printer in our Product Development
lab

 

Revco Leasing Company files on 7/18/13 - Lease for our multi-function devices in
the office area

 

 31 

 

 



SCHEDULE 3.16

Transactions with Affiliates and Employees

 

North Stadium Investments $2.5 million loan to the Company. Sonny Bal, Chairman
of the Board and CEO of the Company is also the owner of North Stadium
Investments.

 

 32 

 

 



SCHEDULE 3.17

Sarbanes-Oxley; Internal Accounting Controls

 

The Company included the following report in its Quarterly Report on Form 10-Q
for the 3rd Quarter 2017, filed with the SEC on November 14, 2017:

 

ITEM 4. CONTROLS AND PROCEDURES

 

This Report includes the certifications of our Chief Executive Officer and
Principal Financial Officer required by Rule 13a-14 of the Securities Exchange
Act of 1934 (the “Exchange Act”). See Exhibits 31.1 and 31.2. This Item 4
includes information concerning the controls and control evaluations referred to
in those certifications.

 

Evaluation of Disclosure Controls and Procedures

 

We maintain disclosure controls and procedures, as such term is defined in Rules
13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934 (the “Exchange
Act”), that are designed to ensure that information required to be disclosed in
the reports filed or submitted under the Exchange Act, is recorded, processed,
summarized, and reported within the time periods specified by the Commission’s
rules and forms. Disclosure controls and procedures include controls and
procedures designed to ensure that information required to be disclosed in our
reports filed or submitted under the Exchange Act are properly recorded,
processed, summarized and reported within the time periods required by the
Commission’s rules and forms.

 

We carried out an evaluation, under the supervision and with the participation
of our management, including our Chief Executive Officer (principal executive
officer and principal financial officer), of the effectiveness of the design and
operation of these disclosure controls and procedures, as such term is defined
in Exchange Act Rule 13a-15(e), as of September 30, 2017. Based on this
evaluation, the Chief Executive Officer concluded that our disclosure controls
and procedures were not effective as of September 30, 2017, the end of the
period covered by this Quarterly Report on Form 10-Q due to the material
weaknesses described below.

 

As defined in SEC Regulation S-X, a material weakness is a deficiency, or
combination of deficiencies, in internal control over financial reporting, such
that there is a reasonable possibility that a material misstatement of the
Company’s annual or interim financial statements will not be prevented or
detected on a timely basis. Based on this assessment, management determined
that, as of December 31, 2016, the Company’s internal control over financial
reporting was not effective because of the material weaknesses described below.

 

The design and operating effectiveness of our controls were inadequate to ensure
that complex accounting matters are properly accounted for and reviewed in a
timely manner. As a result, we failed to accurately record a complex equity
transaction which caused the restatement of our third quarter 2016 financial
results as set forth in our Quarterly Report on Form 10-Q for the third quarter
filing 2016. In addition, we failed to properly evaluate and test certain
long-lived assets for impairment, which ultimately resulted in recognition of an
impairment charge. These errors are a result of the following control
deficiencies:

 

Control Environment and Risk Assessment – The Company did not have an effective
control environment with the structure necessary for effective internal controls
over financial reporting. Furthermore, the Company did not have an effective
risk assessment to identify and assess risks associated with changes to the
Company’s structure and the resultant impact on internal controls. With the
dismissal of the Company’s CFO, the Company did not have qualified personnel
necessary to meet the Company’s control objectives. The Company does not have
personnel with an appropriate level of knowledge and experience with U.S. GAAP
to properly review and evaluate the work performed by other Company personnel
and experts related to complex accounting matters.

 

Control Activities – The Company did not have control activities that were
designed and operating effectively including management review controls,
controls related to monitoring and assessing the work of technical experts and
consultants, and controls to verify the completeness and adequacy of
information. Specifically, the Company did not have procedures for competent
personnel to review work performed by technical experts and consultants in
relation to complex debt and equity transactions and impairment evaluations.

 

 33 

 

 



Monitoring Activities – The Company did not maintain effective monitoring
controls related to the financial reporting process. The Company did not
effectively monitor the changes in internal control related to changes in the
roles and responsibilities associated with the changes in personnel and
organizational structure. The failure to properly monitor impacted the timing,
accuracy, and completion of the work related to significant accounting matters.

 

Our Chief Executive Officer is in the preliminary stage of a review of our
controls relating to complex accounting matters. Although our analysis is not
complete, we will be adding additional resources with expertise in accounting
for complex accounting matters including timely review and evaluation of assets
for potential impairment. We are also considering redesigning controls to add
additional layers of review and approval whenever entering into or subsequently
converting, exercising, amending, repricing, exiting or otherwise experiencing
changes in or to complex financial instruments.

 

Notwithstanding the identified material weaknesses, the Company believes the
condensed consolidated financial statements included in this Quarterly Report on
Form 10-Q fairly represent in all material respects our financial condition,
results of operations and cash flows at and for the periods presented in
accordance with accounting principles generally accepted in the United States of
America.

 

 34 

 

 



SCHEDULE 3.18

Certain Fees

 

None.

 

 35 

 

 



SCHEDULE 3.21

Registration Rights

 

None.

 

 36 

 

 



SCHEDULE 3.22

Listing and Maintenance Requirements

 

On August 17, 2016, Amedica Corporation (the “Company”) received a letter from
the Listing Qualifications Staff (the “Staff”) of The NASDAQ Stock Market LLC
(“Nasdaq”) indicating that the bid price for the Company’s common stock had
closed below the minimum $1.00 per share threshold for continued listing on The
Nasdaq Capital, as set forth in Nasdaq Listing Rule 5550(a)(2) (the “Bid Price
Rule”), for the prior 30 consecutive trading days. In accordance with Nasdaq
Listing Rule 5810(c)(3)(A), the Company was ultimately provided with two
consecutive 180 calendar day periods to demonstrate compliance with the Bid
Price Rule, which expired on August 14, 2017.

 

The Company did not regain compliance with the Bid Price Rule by August 14,
2017; accordingly, on August 22, 2017, the Company received notice from the
Staff that based upon the Company’s continued non-compliance with the Rule, the
Company’s securities would be subject to delisting from Nasdaq unless the
Company timely requests a hearing before the Nasdaq Hearings Panel (the
“Panel”). The Staff’s August 22, 2017 notice also indicated that,
notwithstanding the extension previously granted by the Staff to the Company to
file its delinquent periodic reports with the Securities and Exchange
Commission, including the Form 10-K for the period ended December 31, 2016, and
the Forms 10-Q for the periods ended March 31, 2017 and June 30, 2017, and
thereby evidence compliance with Nasdaq Listing Rule 5250(c)(1) (the “Filing
Rule”) the Company’s non-compliance with the Filing Rule could serve as a
separate basis for delisting.

 

On November 27, 2017, the Company received formal notice from The NASDAQ Stock
Market LLC (“Nasdaq”) indicating that the Company has evidenced full compliance
with all requirements for continued listing on The Nasdaq Capital Market.
Accordingly, the previously-disclosed listing matter has been resolved and the
Company’s securities will continue to be listed on Nasdaq.

 

Additionally, the Company has not held its Annual Meeting of Stockholders for
2017. On January 2, 2018, the Company received notice from the Nasdaq Stock
Market that because the Company has not yet held an annual meeting of
shareholders within twelve months of the end of the Company’s fiscal year end,
it no longer complies with its Listing Rules (the “Rules”) for continued
listing. The Company has 45 calendar days to submit a plan to regain compliance
and if Nasdaq accepts the plan, Nasdaq can grant an exception of up to 180
calendar days from the fiscal year end, or until June 29, 2018, to regain
compliance.

 



 37 

 

 





SCHEDULE 3.28

Accountants

 

Tanner LLC,

36 S State St #600

City Creek Center

Salt Lake City, UT 84111

 

 38 

 

 



SCHEDULE 3.32

Stock Option Plans

 

Equity Compensation Plan Information

 

The following table sets forth information relating to all of our equity
compensation plans:

 

Plan Category  (a)
Number of Shares to be Issued upon Exercise of Outstanding Options   (b)
Weighted-average Exercise Price of Outstanding Options   (c)
Number of Securities Remaining Available for Future Issuance under Equity
Compensation Plans (Excluding Securities Referenced in Column (a))  Equity
compensation plans approved by stockholders   11,446(1)  $367.08(2)   75,600 
Equity compensation plans not approved by Stockholders   -    -       Total 
 11,446(1)  $367.08(2)   75,600 

 

(1) Includes options outstanding under our 2012 Equity Incentive Plan

 

(2) Represents weighted-average exercise price per share of common stock
acquirable upon exercise of outstanding stock options.

 

 39 

 

 



Exhibit A

 

Securities

 

 40 

 

 



Exhibit B

 

Exchange Securities

 

 41 

 

 

EXHIBIT C

 

Form of Legal Opinion

 

 42 

 

 



EXHIBIT D

 

Form of Non-Shell Representation Letter

 

 43 

 

 



EXHIBIT E

 

Form of Irrevocable Transfer Agent Instruction Letter

 

 44 

 

